Citation Nr: 0616315	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-05 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to May 6, 1996, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which effectuated a September 2000 
Board decision that granted service connection for PTSD.  The 
RO assigned an effective date of May 6, 1996.  The veteran 
appealed that decision with respect to the effective date.  
Thereafter, the case was transferred to the RO in Louisville, 
Kentucky. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  On May 6, 1996, the RO received a VA Form 21-526 
(Veteran's Application for Compensation or Pension) in which 
he requested service connection for PTSD.  

3.  Prior to May 6, 1996, neither a formal nor an informal 
communication in writing was received from the veteran 
requesting service connection for PTSD. 


CONCLUSION OF LAW

The criteria for an effective date prior to May 6, 1996, for 
the grant of service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West Supp. 2005); 38 
C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date prior to May 6, 
1996, for the grant of service connection for PTSD.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.  

I.  Veterans Claims Assistance Act

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.   See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326. 

The Board remanded the case in February 2005 with 
instructions that the RO provide the veteran notice of the 
VCAA consistent with the requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  Pursuant to that 
request, the Appeals Management Center (AMC) sent the veteran 
a letter in February 2005 which fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was provided adequate notice, and the claim 
for an earlier effective date was readjudicated in December 
2005.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The February 2005 letter instructed the veteran to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II). 

The Board notes that the veteran was not provided with full 
notice, informing him of all the elements under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
however, the veteran received notice of the effective date 
for his PTSD claim in the statement of the case issued in 
July 2002, as well as supplemental statements of the case 
issued in October 2002 and December 2005.  While Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) stands for the proposition 
that the veteran must be provided with notice in one single 
instrument with subsequent adjudication, the Board finds in 
this particular case, that there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal 
which could be construed as an informal claim concerning 
service connection for PTSD, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

The veteran claims that he is entitled to an effective date 
earlier than May 6, 1996, for the grant of service connection 
for PTSD.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim. 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought. An "application" is defined 
as a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2005); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

In this case, the veteran first filed a claim for service 
connection for PTSD on May 6, 1996.  Under 38 U.S.C.A. § 
5110(a), therefore, the effective date can be no earlier than 
May 6, 1996.  The veteran argues that in or around 1980 he 
applied for VA compensation benefits based on Agent Orange 
exposure in which he described his combat experiences in 
Vietnam and the mental problems that resulted.  After 
carefully reviewing the record, however, the Board finds no 
correspondence received prior to May 6, 1996, which could 
possibly be construed as a claim for service connection for 
PTSD.  Instead, most of the veteran's correspondence prior to 
May 6, 1996, pertains to his skin condition due to Agent 
Orange exposure.  

In a letter received at the RO in January 2006, the veteran 
set forth the following argument: "While it is true I did 
not formally apply for PTSD benefits until 1995, I believe 
that the VA knew, or should have known, I had it from 1969, 
and no later than 1980."  This argument also lacks merit, 
because in cases involving direct service connection, the 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  Since the veteran did not file a claim for 
service connection until May 6, 1996, an earlier effective 
date is not warranted regardless of when VA knew or should 
have know about the veteran's PTSD. 

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for an effective date 
prior to May 6, 1996, for the grant of service connection for 
PTSD.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A.   § 
5107(b).  Hence, the appeal is denied.



ORDER

An effective date prior to May 6, 1996, for the grant of 
service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


